Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Final Office Action based on application 16/651485 response filed 12/23/2021.     
Claims 1 & 15-23 have been examined and fully considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, orcomposition of matter, or any new and useful improvement thereof, may obtain a patenttherefor, subject to the conditions and requirements of this title.
The claimed invention is not directed to patent eligible subject matter. Basedupon consideration of all of the relevant factors with respect to the claim as a whole,claim(s) 1 & 15- 23 is/are determined to be directed to an abstract idea. The rationale for this determination is explained below:
The claims as instantly recited are drawn towards an abstract idea. All that isinstantly recited is a mathematical process for cancer evaluation/determining cancer risk. Specifically- with the instant amendments—applicant claims “preparing a discriminant function,” “using a program”. Further applicant claims “obtaining…data,” “generating,” and “calculating”. The only semblance of an actual machine/device that is 
Further- regarding Claims 1 & 22 and those which depend therefrom, the claim recites steps of “applying ... data ... to a discriminant function” and “discriminating” by “comparing a ....” Each of these steps involve calculating a relatively simple expression using the data obtained or comparing a number to a range. As such, they involve merely mental processes, and are therefore an abstract idea.

This judicial exception is not integrated into a practical application because the
additional step of “obtaining concentration data’ is merely routine data gathering. The
examiner interprets this step in one of two ways. For example, the data could be
obtained via a transfer of stored data to another location. In which case, it has been
held that such a transfer of data is merely routine data gathering (see MPEP 2106.05(d)

retriev[e] information in memory”). 
See Parker v. Flook, 437 U.S. 584 (1978)- ruled that an invention that departsfrom the prior art only in its use of a mathematical algorithm is patent-eligible only if theimplementation is novel and nonobvious. The algorithm itself must be considered as if itwere part of the prior art. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 & 15-23 are rejected on the ground of nonstatutory double patenting over claims 1-12 of U.S. Patent No. US 10845372 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Both sets of claims are drawn to :
A cancer evaluation method, comprising: (a) preparing first to fourth discriminant functions dedicated respectively to male colon cancer, male prostate cancer, female .
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 & 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claim 1(and similar limitations in Claim 22), it is unclear what applicant is attempting to claim— as the claims are instantly worded, it is drawn towards preparing and performing a discriminant function analysis—which is straight up performing mathematical/ and abstract idea. Applicant claims, “using a program,” but it is not clear if this is a general purpose program or something different. Applicant does not claim any specific device elements or computer/controller/processor parts that are specifically, “programmed to”. Such language would indicate a structural change in the computer/controller/processor. See MPEP,  The programmed computer or "special purpose computer" test of In re Alappat, 33 F.3d 1526, 31 USPQ2d 1545 (Fed. Cir. 1994) .
For Claim 1(and similar limitations in Claim 22),  is also unclear how the discriminate function is prepared, “based on” a “correlation”. This is unclear as to what exact the correlation is? Just listing the elements that are correlated is not enough…and in this fashion it is not clear it would be possible for one of ordinary skill in the art to make and use the invention without undue experimentation. For Claim 1, step b) it is unclear where the data is “obtained” from. Is any actual analysis performed, or does the data just magically appear? For Claim 1, steps c) and d), they are claimed as being 
Further for Claim 1 (and similar limitations in Claim 22), “are judged as significant for discrimination based on the correlation”. Again—since no specific equation is claimed—it is not clear what the specific correlation is, and it is also not clear what “significant for discrimination” means. Also- “significant” is a relative term that is not defined by the claim and could mean different things to different people and is therefore unclear in the claim. Further for Claims 1 & 22 applicant claims, “preparing discriminate function,” but applicant does not specify with an equation what the discriminate function is, and merely that it is “based on” correlations. This is confusing and not clear to one of ordinary skill in the art what the exact equation is and how to perform the analysis.
Further for Claim 22, it is unclear what “discriminate function configured” means. This also applies to the similar limitation in Claims 15-20. How is it configured? Is this configuration a permanent state? This is unclear. Does applicant mean instead that a computer/processor/controller is “programmed,” to indicate a permanent structural change. 
Further for Claim 15-20, “the method,” and “the discriminate score” fail to have proper antecedent basis and “method” and “discriminate score” were not mentioned specifically before this in Claim 1 which Claims 1-20 depends from, and is therefore unclear. Further the “based on” language is confusing in these claims as it is not clear one of ordinary skill could make and use the invention without the equation for how this is done being claimed.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



1. Claims 1 & 15-23 are rejected under 35 U.S.C. 103(a) as being obvious over GAVED in US 20080139914 in view of INAGAKI in US 20170254821 or BERNARDES in Ascertaining serum levels of trace elements in melanoma patients using PIXE and HR-ICPMS(as cited on IDS dated 09/27/2021).

	With respect to Claims 1 & 15-20, & 22, GAVED et al. teach of a method for analyzing body tissue, the method consisting of obtaining data representing a first measured tissue property of a body tissue sample and obtaining data representing a 
INAGAKI et al. teach of cancer evaluation method includes a step S1 of measuring the concentrations of a set of evaluation elements in a serum sample 2 taken from a subject, a step S2 of applying the concentration data of the set of elements to a predetermined discriminant function to perform an operation; and a step S3 of discriminating whether or not the subject suffers from any type of cancer based on the operation result obtained using the concentration data and the discriminant function. 
BERNARDES et al. teach of trace element concentrations in serum samples from patients with melanoma were measured using PIXE (Proton Induced X-ray Emission) and HR-ICPMS (High-Resolution Inductively Coupled Plasma Mass Spectrometry), with the purpose of correlating these concentrations with the disease. Blood samples from 30 melanoma patients and 116 healthy donors were collected at Sdo Paulo Hospital (protocol CEP 1036/08 UNIFESP). Relevant clinical information on the patients has also been included in the statistical analysis. Analysis of the control group showed different P and Mg concentrations in individuals above and below 40 years of age. P, S, Ca, Cu and Zn concentrations in healthy individuals differed according to gender, highlighting the necessity to include age and gender(male or 
With respect to Claims 21 & 23, BERNARDES et al. teach of using ICPMS(abstract). Also INAGAKI et al. teach of using ICPMS(paragraph 0076 & 0078).

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. 
The 101 and 112 rejections are maintained and clarified/explained further above for the amendments dated 12/23/2021.
The claims as currently worded are very unclear and also not patent eligible as instantly worded.  Therefore-the art rejections are also maintained, since it is not crystal clear what applicant is claiming that is patent eligible. Applicant argues that the prior art does not specifically teach of the steps a-d. The examiner disagrees—as instantly written many of these steps read on mental processes. The charts and teachings in the 
Further with respect to applicant’s arguments about GAVED. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Both BERNARDES and INAGAKI are used for further reference, so applicant’s arguments which only pertain to GAVED, and also subject matter which was instantly amended are not convincing.
All claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797